Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 1 of 17




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

 VICTOR ARIZA,

        Plaintiff,

 vs.

 CHAOS HOLDINGS, LLC,
 a Florida limited liability company,

        Defendant.
  ________________________________/

                                           COMPLAINT

        Plaintiff VICTOR ARIZA, through undersigned counsel, sues Defendant CHAOS

 HOLDINGS, LLC, a Florida holding limited liability company, and alleges as follows:

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

 Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

 Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

 includes equal access to an internet website to order and purchase merchandise and to secure

 information about Defendant’s store online.

        2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

 U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief

 pursuant to 28 U.S.C. §§2201 and 2202. In addition, this Court has supplementary jurisdiction

 over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.

        3.      Venue is proper in this Court as all actions complained of herein and injuries and

 damages suffered occurred in the Southern District of Florida.
Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 2 of 17




        4.      Plaintiff VICTOR ARIZA is a resident of Miami-Dade County, Florida, is sui juris,

 and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C. §12101

 (“ADAAA”).

        5.      Plaintiff is and at all relevant times has been visually disabled in that he suffers

 from optical nerve atrophy, a permanent eye disease and medical condition that substantially and

 significantly impairs his vision and limits his ability to see. Plaintiff thus is substantially limited

 in performing one or more major life activities, including, but not limited to, seeing, accurately

 visualizing his world, and adequately traversing obstacles. As such, he is a member of a protected

 class under the ADA, 42 U.S.C. §12102(1)-(2), the regulations implementing the ADA set forth

 at 28 CFR §§36.101, et seq., and in 42 U.S.C. §3602(h).

        6.      Because he is visually disabled, Plaintiff cannot use his computer without the

 assistance of appropriate and available screen reader software.

        7.      Defendant is a Florida holding limited liability company authorized to do business

 and doing business in the State of Florida. Defendant owns and operates a store at 4301 N. Federal

 Highway, Pompano Beach, Florida, which Plaintiff intended to patronize and which sells

 fishing equipment and accessories to the public.

        8.      Plaintiff’s visual disability limits him in the performance of major life activities,

 including sight, and he requires assistive technologies, auxiliary aids and services for effective

 communication, including communication in connection with his use of a computer.

        9.      Plaintiff frequently accesses the internet.        Because he is significantly and

 permanently visually disabled, in order to effectively communicate and comprehend information

 available on the internet and thereby access and comprehend websites, Plaintiff uses commercially

 available screen reader software to interface with the various websites.



                                                    2
Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 3 of 17




        10.     At all times material hereto, Defendant was and still is an organization that owns

 and operates a store selling fishing equipment and accessories under the “Chaos Fishing”. The

 Chaos Fishing store is open to the public. As the owner and operator of this retail store, Defendant

 is defined as a place of “public accommodation" within meaning of Title III because Defendant is

 a private entity which owns and/or operates “[A] bakery, grocery store, clothing store, hardware

 store, shopping center, or other sales or rental establishment,” per 42 U.S.C. §12181(7)(E) and 28

 C.F.R. §36.104(2).

        11.     Because Defendant is a store open to the public, each of Defendant’s physical store

 is a place of public accommodation subject to the requirements of Title III of the ADA and its

 implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

        12.     Defendant controls, maintains, and/or operates an adjunct website, called

 https://www.chaosfishing.com/home.asp (hereinafter the “Website”). One of the functions of the

 Website is to provide the public information on the various locations of Defendant’s store that sells

 its merchandise throughout the United States and within the State of Florida. Defendant also sells

 to the public its merchandise and goods through the Website.

        13.     The Website also services Defendant’s physical store by providing information on

 its available products and merchandise, tips and advice, editorials, sales campaigns, events, and

 other information that Defendant is interested in communicating to its customers.

        14.     Because the Website allows the public the ability to locate Defendant’s physical

 store, purchase merchandise from Defendant that is also available for purchase in its physical store,

 purchase gift cards for use in the physical store, and sign up for an electronic emailer to receive

 offers, benefits, exclusive invitations, and discounts for use in the physical store, the Website is an

 extension of, and gateway to, Defendant’s physical store.           By this nexus, the Website is



                                                   3
Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 4 of 17




 characterized as an intangible service, privilege, and advantage provided by a place of public

 accommodation as defined under the ADA, and thus is an extension of the services, privileges,

 and advantages made available to the general public by Defendant through its brick and mortar

 locations and businesses.

        15.     Because the public can view and purchase Defendant’s merchandise that is also

 offered for sale by Defendant in its physical store, purchase gift cards for use in the physical store,

 and can sign up for an electronic emailer to receive offers, benefits, exclusive invitations, and

 discounts for use in the physical store, the Website is an extension of, and gateway to, the physical

 store, which is a place of public accommodation pursuant to the ADA, 42 U.S.C. §12181(7)(E).

 As such, the Website is an intangible service, privilege, and advantage of Defendant’s brick and

 mortar store that must comply with all requirements of the ADA, must not discriminate against

 individuals with visual disabilities, and must not deny those individuals the same full and equal

 enjoyment of the services, privileges, and advantages as are afforded to the non-disabled general

 public both online and in the physical store.

        16.     At all times material hereto, Defendant was and still is an organization owning and

 operating the Website. Since the Website is open to the public through the internet, by this nexus

 the Website is an intangible service, privilege, and advantage of Defendant’s brick and mortar

 store that must comply with all requirements of the ADA, must not discriminate against individuals

 with visual disabilities, and must not deny those individuals the full and equal enjoyment of the

 services, privileges, and advantages as are afforded to the non-disabled public both online and at

 the physical store. As such, Defendant has subjected itself and the Website to the requirements of

 the ADA.




                                                   4
Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 5 of 17




        17.        Plaintiff is and has been a customer who is interested in patronizing, and intends to

 patronize in the near future once the Website’s access barriers are removed or remedied and Covid-

 19 pandemic restrictions are lifted or eased, Defendant’s physical store, and to check store hours

 and merchandise pricing, purchase merchandise, and sign up for an electronic emailer to receive

 offers, benefits, exclusive invitations, and discounts for use at the Website or in Defendant’s

 physical store.

        18.        The opportunity to shop and pre-shop Defendant’s merchandise, purchase gift

 cards, and sign up for an electronic emailer to receive offers, benefits, exclusive invitations, and

 discounts for use in the physical store from his home are important accommodations for Plaintiff

 because traveling outside of his home as a visually disabled individual is often difficult, hazardous,

 frightening, frustrating and confusing experience.        Defendant has not provided its business

 information in any other digital format that is accessible for use by blind and visually impaired

 individuals using the screen reader software.

        19.        Like many consumers, Plaintiff accesses numerous websites at a time to compare

 merchandise, prices, sales, discounts, and promotions. Plaintiff may look at several dozens of sites

 to compare features, discounts, promotions, and prices.

        20.        During the month of October 2019, Plaintiff attempted on a number of occasions

 to utilize the Website to browse through Defendant’s merchandise and online offers to educate

 himself as to the merchandise, sales, discounts, and promotions being offered, and with the intent

 of making a purchase through the Website or at Defendant’s store.

        21.        Plaintiff utilizes screen reader software that allows individuals who are visually

 disabled to communicate with websites. However, Defendant’s Website contains access barriers




                                                     5
Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 6 of 17




 that prevent free and full use by visually disabled individuals using keyboards and available screen

 reader software. These barriers are pervasive and include, but are not limited to:

        a. Links not labeled;

        b. Site function like menu does not display options;

        c. Missing descriptions for image content;

        d. Site function like text field not integrated with the screen reader; and

        e. Site function like quantity option not properly labeled.

        22.     The Website also lacks prompting information and accommodations necessary to

 allow visually disabled individuals who use screen reader software to locate and accurately fill out

 online forms to purchase Defendant’s merchandise from the Website.

        23.     Plaintiff attempted to locate an “accessibility” notice, statement, or policy on the

 Website that would direct him to a webpage with contact information for disabled individuals who

 have questions or concerns about, or who are having difficulties communicating with, the Website.

 However, Plaintiff was unable to do so because no such link or notice, statement, or policy existed

 on the Website.

        24.     The fact that Plaintiff could not communicate with or within the Website left him

 feeling excluded, as he is unable to participate in the same online computer shopping experience,

 with access to the merchandise, sales, discounts, and promotions as provided at the Website and

 for use in the physical store, as the non-visually disabled public.

        25.     Plaintiff desires and intends, in the near future once the Website’s access barriers

 are removed or remedied, to patronize Defendant’s physical store and to use the Website, but he

 is unable to fully do so as he is unable to effectively communicate with Defendant due to his severe

 visual disability and the Website’s access barriers. Thus, Plaintiff, as well as others who are blind



                                                   6
Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 7 of 17




 or with visual disabilities, will suffer continuous and ongoing harm from Defendant’s intentional

 acts, omissions, policies, and practices as set forth herein unless properly enjoined by this Court.

         26.     Because of the nexus between Defendant’s retail store and the Website, and the fact

 that the Website clearly provides support and is connected to Defendant’s retail store for its

 operation and use, the Website is an intangible service, privilege, and an advantage of Defendant’s

 brick and mortar store that must comply with all requirements of the ADA, must not discriminate

 against individuals with disabilities, and must not deny those individuals the same full and equal

 enjoyment of the services, privileges, and advantages as are afforded to the non-disabled public

 both online and in the physical store, which is a place of public accommodation subject to the

 requirements of the ADA.

         27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

 to ensure full and equal use of the Website by individuals with disabilities.

         28.     On information and belief, Defendant has not instituted a Web Accessibility

 Committee to ensure full and equal use of Website by individuals with disabilities.

         29.     On information and belief, Defendant has not designated an employee as a Web

 Accessibility Coordinator to ensure full and equal use of the Website by individuals with

 disabilities.

         30.     On information and belief, Defendant has not instituted a Web Accessibility User

 Accessibility Testing Group to ensure full and equal use of the Website by individuals with

 disabilities.

         31.     On information and belief, Defendant has not instituted a User Accessibility

 Testing Group to ensure full and equal use of the Website by individuals with disabilities.

         32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.



                                                  7
Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 8 of 17




        33.     On information and belief, Defendant has not instituted an Automated Web

 Accessibility Testing program.

        34.     On information and belief, Defendant has not created and instituted a Specialized

 Customer Assistance line or service or email contact mode for customer assistance for the visually

 disabled.

        35.     On information and belief, Defendant has not created and instituted on the Website

 a page for individuals with disabilities, nor displayed a link and information hotline, nor created

 an information portal explaining when and how Defendant will have the Website, applications,

 and digital assets accessible to the visually disabled or blind community.

        36.     On information and belief, the Website does not meet the Web Content

 Accessibility Guidelines (“WCAG”) 2.0 Level AA or higher versions of web accessibility.

        37.     On information and belief, Defendant has not disclosed to the public any intended

 audits, changes, or lawsuits to correct the inaccessibility of the Website to visually disabled

 individuals who want the safety and privacy of purchasing Defendant’s merchandise offered on

 the Website online from their homes.

        38.     Thus, Defendant has not provided full and equal enjoyment of the services,

 facilities, privileges, advantages, and accommodations provided by and through the Website, in

 contravention of the ADA.

        39.     Further, public accommodations under the ADA must ensure that their places of

 public accommodation provide effective communication for all members of the general public,

 including individuals with disabilities such as Plaintiff.




                                                   8
Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 9 of 17




        40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

 with disabilities to participate in and benefit from all aspects of American civic and economic life.

 That mandate extends to internet shopping websites, such as the Website.

        41.     On information and belief, Defendant is, and at all times has been, aware of the

 barriers to effective communication within the Website which prevent individuals with disabilities

 who are visually disabled from the means to comprehend information presented therein.

        42.     Defendant is aware of the need to provide full access to all visitors to the Website.

        43.     The barriers that exist on the Website result in discriminatory and unequal treatment

 of individuals with disabilities who are visually disabled, including Plaintiff.

        44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

 alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

 to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

 in connection with its website access and operation.

        45.     Notice to Defendant is not required because of Defendant’s failure to cure the

 violations.

        46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

 U.S.C. §§2201 and 2202.

        47.     Plaintiff has retained the undersigned attorneys to represent him in this case, and

 has agreed to pay them a reasonable fee for their services.

                             COUNT I – VIOLATION OF THE ADA

        48.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.




                                                   9
Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 10 of 17




         49.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

  the ADA because it owns and/or operates the Website, as defined within §12181(7)(E) and is

  subject to the ADA.

         50.     Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

  because it provides the general public with the ability to learn about Defendant’s physical store,

  purchase merchandise that is available in the physicals store, purchase gift cards for use in the

  physical store, and sign up for an electronic emailer to receive offers, benefits, exclusive

  invitations, and discounts for use at the physical store. The Website thus is an extension of,

  gateway to, and intangible service, privilege, and advantage of Defendant’s physical store. Further,

  the Website also serves to augment Defendant’s physical store by providing the public information

  on the physical store and by educating the public as to Defendant’s available merchandise sold

  through the Website and in its physical store.

         51.     Under Title III of the ADA, 42 U.S.C. §12182(b)(1)(A)(II), it is unlawful

  discrimination to deny individuals with disabilities or a class of individuals with disabilities an

  opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

  or accommodation, which is equal to the opportunities afforded to other individuals.

         52.     Specifically, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(II), unlawful

  discrimination includes, among other things, “a failure to make reasonable modifications in

  policies, practices, or procedures, when such modifications are necessary to afford such goods,

  services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

  unless the entity can demonstrate that making such modifications would fundamentally alter the

  nature of such goods, services, facilities, privileges, advantages or accommodations.”




                                                   10
Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 11 of 17




         53.     In addition, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(III), unlawful

  discrimination includes, among other things, “a failure to take such steps as may be necessary to

  ensure that no individual with a disability is excluded, denied services, segregated or otherwise

  treated differently than other individuals because of the absence of auxiliary aids and services,

  unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

  the good, service, facility, privilege, advantage, or accommodation being offered or would result

  in an undue burden.”

         54.     Defendant’s Website must comply with the ADA, but it does not as specifically

  alleged hereinabove and below.

         55.     Because of the inaccessibility of the Website, individuals with disabilities who are

  visually disabled are denied full and equal enjoyment of the information and services that

  Defendant has made available to the public on its Website, and at its physical store, in violation of

  42 U.S.C. §12101, et seq, and as prohibited by 42 U.S.C. §12182, et seq.

         56.     The Website was subsequently visited by Plaintiff’s expert on October 2019 and

  August 2020, and the expert determination was that the same access barriers that Plaintiff had

  initially encountered, as well as numerous additional access barriers, existed, and that Defendant

  had made no material changes or improvements to the Website to enable its full use, enjoyment,

  and accessibility for visually disabled persons such as Plaintiff. Despite receiving a written pre-

  suit demand fro Plaintff’s counsel in December 2019 requesting remediation of the Website,

  Defendant has failed and refused to make any material changes or improvements to the Website

  to enable its full use, enjoyment and accessibility for visually disabled persons such as Plaintiff.

  Defendant also has not added an effective and useful “accessibility” notice, statement, or policy to

  the Website as a viable alternative means for blind and visually disabled user access, nor has it



                                                   11
Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 12 of 17




  disclosed to the public any intended audits, changes, or lawsuits to correct the inaccessibility of

  the Website to visually disabled individuals. Defendant thus has failed to make reasonable

  modifications in its policies, practices, or procedures when such modifications are necessary to

  afford goods, services, facilities, privileges, advantages, or accommodations to individuals with

  disabilities, in violation of 28 C.F.R. §36.302. The lack of a viable and effective “accessibility”

  notice, policy, or statement and the numerous access barriers as set forth in the Declaration of

  Plaintiff’s expert, Robert D. Moody, attached hereto as Composite Exhibit “A” and the contents

  of which are incorporated herein by reference, continue to render the Website not fully accessible

  to users who are blind and visually disabled, including Plaintiff.

          57.     More violations may be present on other pages of the Website, which can and will

  be determined and proven through the discovery process in this case.

          58.     Further, the Website does not offer or include the universal symbol for the disabled

  that would permit disabled individuals to access the Website’s accessibility information and

  accessibility facts.

          59.     There are readily available, well established guidelines on the internet for making

  websites accessible to the blind and visually disabled. These guidelines have been followed by

  other large business entities in making their websites accessible. Examples of such guidelines

  include, but not limited to, adding alt-text to graphics and ensuring that all functions can be

  performed using a keyboard. Incorporating such basic components to make the Website accessible

  would neither fundamentally alter the nature of Defendant’s business nor would it result in an

  undue burden to the Defendant.

          60.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

  access to the Website by individuals, such as Plaintiff, with visual disabilities who requires the



                                                   12
Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 13 of 17




  assistance of interface with screen reader software to comprehend and access internet websites.

  These violations within the Website are ongoing.

         61.     The ADA and ADAAA require that public accommodations and places of public

  accommodation ensure that communication is effective.

         62.     According to 28 C.F.R. §36.303(b) (1), auxiliary aids and services include “voice,

  text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

  specifically states that screen reader software is an effective method of making visually delivered

  material available to individuals who are blind or have low vision.

         63.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

  appropriate auxiliary aids and services where necessary to ensure effective communication with

  individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

  in accessible formats, in a timely manner, and in such a way as to protect the privacy and

  independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

         64.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

  subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

  public accommodations, and requires places of public accommodation to be designed, constructed,

  and altered in compliance with the accessibility standards established by Part 36.

         65.     As alleged hereinabove, the Website has not been designed to interface with the

  widely and readily available technologies that can be used to ensure effective communication, and

  thus violates the ADA.

         66.     As a direct and proximate result of Defendant’s failure to provide an ADA

  compliant Website, with a nexus to its brick and mortar physical store locations, Plaintiff has




                                                   13
Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 14 of 17




  suffered an injury in fact by being denied full access to and enjoyment of Defendant’s Website

  and physical store.

         67.     Because of the inadequate development and administration of the Website, Plaintiff

  is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

  ongoing disability discrimination.

         68.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff appropriate and necessary injunctive relief; including an order to:

         a) Require Defendant to adopt and implement a web accessibility policy to make publicly

  available and directly link from the homepage of the Website to a statement as to the Defendant’s

  policy to ensure persons with disabilities have full and equal enjoyment of the services, facilities,

  privileges, advantages, and accommodations through the Website.

         b) Require Defendant to take the necessary steps to make the Website readily accessible

  to and usable by visually disabled users, and during that time period prior to the Website’s being

  readily accessible, to provide an alternative method for individuals with visual disabilities to access

  the information available on the Website until such time that the requisite modifications are made,

  and

         c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

  visual impairments will be able to effectively communicate with the Website for purposes of

  viewing and locating Defendant’s physical store and locations, and becoming informed of and

  purchasing Defendant’s merchandise online, and during that time period prior to the Website’s

  being designed to permit individuals with visual disabilities to effectively communicate, to provide

  an alternative method for individuals with visual disabilities to effectively communicate for such

  goods and services made available to the general public through the Website.



                                                    14
Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 15 of 17




         69.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs and expenses

  pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

  for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

  services.

         WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

  the following relief:

         A. A declaration that Defendant’s Website is in violation of the ADA;

         B. An Order requiring Defendant, by a date certain, to update the Website, and continue

               to monitor and update the Website on an ongoing basis, to remove barriers in order that

               individuals with visual disabilities can access, and continue to access, the Website and

               effectively communicate with the Website to the full extent required by Title III of the

               ADA;

         C. An Order requiring Defendant, by a date certain, to clearly display the universal

               disabled logo within the Website, wherein the logo 1 would lead to a page which would

               state Defendant’s accessibility information, facts, policies, and accommodations. Such

               a clear display of the disabled logo is to ensure that individuals who are disabled are

               aware of the availability of the accessible features of the Website;

         D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

               accessibility by implementing a website accessibility coordinator, a website application

               accessibility policy, and providing for website accessibility feedback to ensure

               compliance thereto;




  1
                       or similar.

                                                    15
Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 16 of 17




       E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

          procedures toward persons with disabilities, for such reasonable time to allow

          Defendant to undertake and complete corrective procedures to its Website;

       F. An Order directing Defendant, by a date certain, to establish a policy of web

          accessibility and accessibility features for the Website to ensure effective

          communication for individuals who are visually disabled;

       G. An Order requiring, by a date certain, that any third-party vendors who participate on

          Defendant’s Website to be fully accessible to the visually disabled;

       H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

          provide mandatory web accessibility training to all employees who write or develop

          programs or code for, or who publish final content to, the Website on how to conform

          all web content and services with ADA accessibility requirements and applicable

          accessibility guidelines;

       I. An Order directing Defendant, by a date certain and at least once every three months

          thereafter, to conduct automated accessibility tests of the Website to identify any

          instances where the Website is no longer in conformance with the accessibility

          requirements of the ADA and any applicable accessibility guidelines, and further

          directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff’s

          counsel for review;

       J. An Order directing Defendant, by a date certain, to make publicly available and directly

          link from the Website homepage, a statement of Defendant’s Accessibility Policy to

          ensure the persons with disabilities have full and equal enjoyment of the Website and




                                               16
Case 1:20-cv-24405-BB Document 1 Entered on FLSD Docket 10/27/2020 Page 17 of 17




           shall accompany the public policy statement with an accessible means of submitting

           accessibility questions and problems;

        K. An award to Plaintiff of his reasonable attorney’s fees, costs and expenses; and

        L. Such other and further relief as the Court deems just and equitable.

        DATED: October 27, 2020.


  RODERICK V. HANNAH, ESQ., P.A.                     LAW OFFICE OF PELAYO
  Counsel for Plaintiff                              DURAN, P.A.
  4800 N. Hiatus Road                                Co-Counsel for Plaintiff
  Sunrise, FL 33351                                  4640 N.W. 7th Street
  T. 954/362-3800                                    Miami, FL 33126-2309
  954/362-3779 (Facsimile)                           T. 305/266-9780
  Email: rhannah@rhannahlaw.com                      305/269-8311 (Facsimile)
                                                     Email: duranandassociates@gmail.com


  By____s/ Roderick V. Hannah __                     By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                 PELAYO M. DURAN
        Fla. Bar No. 435384                                Fla. Bar No. 0146595




                                                17
